DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 2/23/2022.
Claims 19-21 and 25-28 are amended.
Claims 29-30 are canceled.
Claims 1-28 are remaining in the application.
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
On line 29 of claim 1, the phrase “the axis A” is replaced with - the rotational axis A -.
Allowable Subject Matter
7.	Applicant’s amendment and remarks are considered sufficient to overcome all previous objections and rejections as presented in the Non Final Rejection mailed on 12/21/2021.
8.	In view of the foregoing, the remaining claims 1-28 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed mooring device for mooring of a floating unit to a structure, the structure being floating or non-floating, in use the mooring device being adapted to be mounted on the floating unit or the structure, the mooring device comprising:
- a first mooring arm for transferring and/or absorbing forces and energy that arises when the floating unit is moored to the structure and the floating unit moves relative to the structure, the first mooring arm having a longitudinal axis,
- a second mooring arm for transferring and/or absorbing forces and energy that arises when the floating unit is moored to the structure and the floating unit moves relative to the structure, the second mooring arm having a longitudinal axis,
- a joint device comprising a support element, a support element joint device and an attachment unit joint device, the support element joint device being connected to the support element and the attachment unit joint device being attached to or connected to the support element,
- an attachment unit that is attached to the attachment unit joint device, the attachment unit joint device allowing rotation of the attachment unit about two or three independent axes of rotation relative to the support element,
wherein
- the support element joint device comprises a first mooring arm joint device connected to or attached to the support element and a second mooring arm joint device connected to or attached to the support element,
- the first mooring arm comprises a first end portion and a second end portion, the second end portion being adapted for attachment to the floating unit or the structure, and the first end portion being attached to the first mooring arm joint device,
- the second mooring arm comprises a first end portion and a second end portion, the second end portion being adapted for attachment to the floating unit or the structure, and the first end portion being attached to the second mooring arm joint device,
- the support element joint device in use allows rotation of the support element about one rotational axis A only, relative to the first mooring arm and/or the second mooring arm in all positions of the rotational axis A, the rotational axis A being perpendicular to a plane that is formed by the longitudinal axis of the first mooring arm and the longitudinal axis of the second mooring arm in all positions of the first mooring arm and the second mooring arm.
As specifically claimed by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/02/2022